Citation Nr: 1808809	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left elbow ulnar neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2010 to June 2010.  During boot camp, he received an uncharacterized discharge for medical reasons.  The Board thanks the Veteran for his desire to serve our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A left elbow disability was not noted on service entrance and there is no clear and unmistakable evidence rebutting the presumption of soundness as to a left elbow disability on service entrance.  

2.  The Veteran's left elbow ulnar neuropathy is associated with his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left elbow ulnar neuropathy have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran will be presumed sound when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Direct service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Analysis

Here, the Veteran underwent surgery on his left elbow in February 2009.  Before the surgery, his orthopedic surgeon diagnosed him with cubital tunnel syndrome and left ulnar nerve neuropathy.  At that time, the Veteran complained of pain, numbness, and tingling sensations associated with his left elbow.  After the surgery, the Veteran's condition dramatically improved.  In April 2009, a follow-up examination with the surgeon found the Veteran had "no complaints," aside from discomfort due to the surgical incision itself, and he was "performing his regular work duties" with "no objective factors of disability."  In August 2009, the surgeon opined that the Veteran was "fully recovered . . . with no complications or limitations."  In his April 2014 substantive appeal, the Veteran himself stated that the surgery was "successful" and during the March 2017 videoconference Board hearing he testified that he did not have any problems after the surgery.  

In the fall of 2009, the Veteran enlisted in the Army.  Pursuant to the medical entrance screening process, he disclosed his left elbow surgery and associated health information.  In response, "Medical Prescreen" documents dated August 2009 acknowledged the surgery but indicated that the Veteran "fully recovered" and was "cleared to return to normal activities with no complications or limitations."  A separate remark indicates that since his surgery the Veteran "has done well" and was "[r]eleased to full duty" by his orthopedic surgeon.  Consistent with those determinations, "Report of Medical Examination" documents dated September 2009 do not note any abnormalities associated with the Veteran's left elbow.  

In March 2010, the Veteran entered boot camp.  Service treatment records from May 2010 show complaints focusing on pain in his left elbow.  In June 2010, he was medically discharged from the Army due to "having preexisting disqualifying problem with his elbow."  In March 2011, the Veteran filed the present claim for service connection for left elbow ulnar neuropathy.

At the outset, the Board must determine whether or not the presumption of soundness applies to the Veteran's left elbow.  The Board finds that it does apply because, as described in the above factual history, although his left elbow condition was acknowledged during the medical entrance screening process, no abnormalities associated with it were noted because the competent medical evidence of record indicates that the condition resolved before his enlistment.  Put differently, his left elbow condition was mentioned for the purposes of medical history which is different from being noted under 38 C.F.R. § 3.304(b)(1).  Accordingly, the presumption of soundness does apply to the Veteran's left elbow.

Next, the Board must determine whether or not the presumption of soundness is rebutted.  The Board finds that it is not rebutted because, as described in the above factual history and preceding analysis, the condition resolved before the Veteran enlisted.  Therefore, there is not clear and unmistakable evidence that his disability existed at service entrance and the presumption of soundness is not rebutted.  

As a result, the last issue for the Board to determine is entitlement to service connection.  Although the Veteran has contended that his left elbow ulnar neuropathy should be service connected based on aggravation, the Board concludes that his claim can be granted on an alternative direct service connection basis for the reasons below.

First, the Board finds that the Veteran has a current disability.  During the pendency of this claim in September 2011, the Veteran's private orthopedic surgeon diagnosed him with left elbow ulnar neuropathy.  The Board notes that although the surgeon diagnosed him with left elbow ulnar neuropathy prior to the February 2009 surgery as well, after the surgery was over, in September 2011, the surgeon revised his previous diagnosis such that only cubital tunnel syndrome was diagnosed before.  Accordingly, the Board finds that the Veteran had different diagnoses for his left elbow before and after service.  

The Board also finds that the Veteran had an in-service injury.  He has consistently contended that he fell and hit his left elbow on the stairs in the course of training at boot camp, to include during a February 2011 examination by his neurologist and the March 2017 videoconference Board hearing.  The competent medical evidence of record corroborates the timeframe of the injury contended by the Veteran, that it happened during boot camp, because in August 2009 his orthopedic surgeon wrote a letter to the Army opining that the Veteran had "fully recovered" from his previous elbow condition but then the Veteran's May 2010 boot camp medical records show complaints of elbow pain and other symptoms severe enough to discharge him.  In addition, the competent evidence of record corroborates the singular nature of the injury contended by the Veteran, as opposed to an injury due to the cumulative effect of physical exertion of the elbow during boot camp.  This is because at the videoconference Board hearing the Veteran testified that prior to boot camp he participated in a "vigorous workout regimen," including pushups, to lose weight and he did so without any problems.  His testimony is corroborated by the same letter from his surgeon in August 2009 because the surgeon contemplated the physical demands of boot camp on the Veteran's elbow in opining that he was "fit for the rigors of Military Duty."  Accordingly, the Board finds the Veteran's contentions regarding an in-service injury credible.  Although the May 2010 "Entrance Physical Standards Board Proceedings" report includes a notation that the Veteran "denies any injury at Fort Leonard Wood," the Board finds this notation less persuasive than the Veteran's consistent contentions, made over the span of six years, and corroborated by the competent medical and lay evidence of record.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that left elbow ulnar neuropathy was incurred in service.  In an examination report from his orthopedic surgeon dated September 2011, the surgeon opined: "This new ulnar neuropathy is due to the injury sustained while in the Army in late April of 2010."  The Board finds that the surgeon's opinion is adequately supported by rationale that takes into account the Veteran's past and present elbow disabilities, with which the surgeon is distinctly familiar owing to the surgeon's approximately three years of direct treatment of the Veteran's elbow that includes a surgery, as well as the Veteran's lay statements. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for left elbow ulnar neuropathy have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012);  38 C.F.R. § 3.102 (2017).

ORDER

Service connection for left elbow ulnar neuropathy is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


